      Case 4:19-cv-04235 Document 1 Filed on 10/28/19 in TXSD Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

TRICIA BENTLEY,                              §
                                             §
   Plaintiff                                 §       CIVIL ACTION NO. 4:19-cv-4235
                                             §
Vs.                                          §
                                             §
                                             §
HARRIS COUNTY INSTITUTE OF                   §
SCIENCES,                                    §
                                             §
  Defendant                                  §       (JURY TRIAL DEMANDED)
                                             §


                           PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       COMES NOW Plaintiff Tricia Bentley, (hereinafter, Plaintiff or “Ms. Bentley”) filing this

Original Complaint complaining of Defendant Harris County Institute of Forensic Sciences

(hereinafter, “Defendant” or “HCIFS”) and in support thereof provides the following:

                      I.     JURISDICTION, PARTIES AND VENUE

       1.      This Court has jurisdiction over the causes of action alleged by Plaintiff pursuant

to 28 U.S.C. § 1331, 42 U.S.C. §§ 12101-12117, Title I of the Americans with Disabilities Act, as

amended (“ADAAA”), and the anti-retaliation regulations set forth by ADAAA.

       2.      Plaintiff Tricia Bentley resides in Brazoria County, Pearland, Texas. At all times

relevant to the facts stated herein, Ms. Bentley was an employee of the Defendant within the

meaning of the ADAAA under which she sues.

       3.      Plaintiff will serve Defendant with her Complaint by and through its registered

agent and/or counsel of record.
      Case 4:19-cv-04235 Document 1 Filed on 10/28/19 in TXSD Page 2 of 11



       4.      Defendant resides within the Southern District of Texas, Houston Division. Venue

is appropriate in this Court.

       5.      Whenever in this pleading it is alleged that Defendant did any act or thing, or failed

to do any act or thing, it is meant that Defendant’s officers, owners, servants, employees, or

representatives and management including, but not limited to, Mary Daniels and/or Victoria Jimenez

did such act or thing, or failed to do such act or thing, or that such act or thing or omission was done

in the course and scope of that person’s employment at HCIFS or in the furtherance of Defendant

HCIFS’ interests, or with the full authorization, permission, tolerance, and/or ratification of

Defendant, or was done by an authorized member of management of Defendant or was done in the

normal routine of the accepted, tolerated, or permitted conduct, customs, and/or practices of

Defendant’s officers, owners, servants, employees, management and/or representatives.

                II.     EXHAUSTION OF ADMINSTRATITIVE REMEDIES

       6.        Ms. Bentley filed an original Charge of Discrimination (“Charge”) with the

United States Equal Employment Opportunity Commission (hereinafter “EEOC”) on or about

February 4, 2019 wherein she averred that Defendant engaged in disability discrimination against

her and retaliated against her because of her disability (Chiari Malformation and Basilar

Invagination) and requests for reasonable accommodations. The EEOC assigned Ms. Bentley’s

Charge the No. 460-2019-02042.

       7. After investigation of Ms. Bentley’s charge, the EEOC issued her a Right-to-Sue letter

on or about September 9. 2019. Ms. Bentley timely filed suit in federal court within 90 days of her

receipt of her Right-to-Sue letter.
      Case 4:19-cv-04235 Document 1 Filed on 10/28/19 in TXSD Page 3 of 11



                               III.    FACTUAL BACKGROUND

       8.      In February 2010, Ms. Bentley began working for Harris County as a Public

Outreach Manager at the Harris County Flood Control District. Then in May 2012, began working

as the Public Information Officer (PIO)/Public Outreach Manager for the Defendant. The

responsibilities of her job entailed handling and/or coordinating media relations and internal

communications.

       9.      In December 2012, Ms. Bentley was diagnosed with a skull abnormality called

Chiari malformation (a structural defect of the base of the skull present at birth that>effects balance

and puts pressure on the brain stem) that has caused her to suffer acute headaches, neck pain,

changes in her vision and issues with her balance/vertigo. She also had a history of congenital

scoliosis; spinal stenosis; Mayer-Rokitansky-Küster-Hauser (MRKH) syndrome, which has

outwardly manifested in Ms. Bentley having only one ear; and hip impingement and dysplasia.

       10.      Due to Ms. Bentley’s medical conditions and disability, she has undergone

multiple spine and brain stem surgical procedures. Most recently, while on FMLA leave from the

Defendant in March 2013, she received a cranial decompression (a surgery that relieves the

abnormal compression of a cranial nerve) in order to help alleviate her symptoms and manage the

Chiari condition.

       11.     Unfortunately, as a result of her cranial decompression, in about 2017, her

neurosurgeon diagnosed her with a rare and potentially fatal condition called basilar invagination,

which causes her skull to settle downward onto the vertebrae of her neck blocking the flow of

cerebral spinal fluid around her brain and spinal cord.

       12.     Ms. Bentley’s conditions have caused her to experience severe neurological

symptoms such as head pain, neck pain and weakness, nausea, dizziness/vertigo, and arm and leg
      Case 4:19-cv-04235 Document 1 Filed on 10/28/19 in TXSD Page 4 of 11



weakness and loss of feeling. The symptoms of her medical conditions substantially affect her

ability to stand, walk, speak, lift, sleep, eat and work.

        13.     On or about September 11, 2018, Ms. Bentley began FMLA leave to pursue

rehabilitation treatment and disease management for her Chiari malformation and basilar

invagination (disabilities) and their resulting symptoms. During that time, she underwent

continuous medical evaluations by multiple specialists and surgeons.

        14.     As the exhaustion of her FMLA drew near, she expressed to her manager, Mary

Daniels, on November 2, 2018, that because the symptoms she was enduring were so severe and

because her physician was still evaluating her, she would be unable to return to work at the

anticipated end of her FMLA leave time.

        15.     In response, HCIFS told Ms. Bentley—without conferring with Ms. Bentley, a

doctor chosen by HCIFS or Ms. Bentley’s doctor—that she had four weeks to return to work or

she would be terminated.

        16.     In the beginning of those four weeks, Ms. Bentley was informed by her physician

of the possibility of her needing another brain stem surgery before she could return to work. As

soon as she learned this information, Ms. Bentley informed HCIFS. She also provided HCIFS with

a doctor’s note proposing that she return to work without modifications on January 15, 2019; only

45 days more than HCIFS had proposed.

        17.     On November 30, 2018, however, HCIFS told Ms. Bentley that it would not hold

her position open with only a proposed or intended date to return to work. HCIFS also told Ms.

Bentley that without her presence at work, HCIFS would have to pull staffing resources from other

departments to remain compliant with the Public Information Act (PIA) requests.
     Case 4:19-cv-04235 Document 1 Filed on 10/28/19 in TXSD Page 5 of 11



       18.    After Ms. Bentley requested that the Defendant reconsider her request to return at

a later date, HCIFS concluded that they would not hold Ms. Bentley’s position open and that she

should propose a more reasonable accommodation request by December 7, 2018.

       19.    On December 7, Ms. Bentley asked that HCIFS consider the following reasonable

accommodations, including the following

               Allow her to work from home for 36 days beginning December 10;

               Consider her for two vacant, more junior-level positions that she was qualified to

                fill (Pathology Administrative Coordinator and Administrative Assistant), which

                were listed as open and hiring on the Defendant’s job listing service and allow

                her to start on January 15, 2019; or

               Reconsider her request for leave until January 15, 2019, in consideration of the

                new information she provided them concerning a sum-certain return to work date

                and more (as described below).


       20.    In the December 7th letter, Ms. Bentley (through counsel) reminded HCIFS that she

was able to work from home during Hurricane Harvey in her PIO position without issue. In fact,

it had been feasible for her to respond to media calls, PIA requests, interview requests, prepare

press releases and update the Defendant’s website all from home.

       21.    Considering the feasibility of Ms. Bentley’s ability to work from home, Ms. Bentley

also asked HCIFS to reconsider her extended leave request with Defendant’s “Continuity of

Operations Plan” (COOP) in mind.

       22.    Earlier that same year (2018), Ms. Bentley had been tasked with developing the

communications/public outreach component of the Defendant’s COOP and setting forth specific

directions for maintaining Defendant’s operations at full capacity during her absence or in the
     Case 4:19-cv-04235 Document 1 Filed on 10/28/19 in TXSD Page 6 of 11



midst of a disaster or emergency situation. In fact, Ms. Bentley and her supervisor, Mary Daniels,

had previously and openly discussed the necessity of such a plan for Ms. Bentley to be able to

maintain her job as PIO based in large part because of her disability/medical condition and

sometimes unpredictable absences.

       23.     Ms. Bentley had also previously prepared Standard Operating Procedures that

authorized other staff to respond to requests, and developed a through a media response tip sheet,

both of which were approved by Mary Daniel’s and the executive director for the Defendant. Ms.

Bentley provided training, at the request of Ms. Daniel’s and the executive director, in about 2016

to all employees who would have deputy PIO(s) responsibilities and the interim duties that would

be assigned to them in Ms. Bentley’s absence.

       24.     In about 2017 at the request of Ms. Daniel’s and the executive director, Ms. Bentley

also trained about 30 c-level staff and other managers/supervisors to be called upon to conduct

media interviews during her unpredictable times of leave. The training was mandatory and had a

100% attendance with the exception of Luis A. Sanchez, Executive Director for the Defendant.

       25.     With Ms. Bentley’s December 7th letter and requests, HCIFS was also specifically

informed that Ms. Bentley’s doctor had confirmed that she would be able to return to work by

January 15, 2019, absent any unforeseen complications.

       26.     Despite this information and the requests within Ms. Bentley’s December letter,

HCIFS refused to engage in a good faith dialogue about Ms. Bentley’s accommodation requests,

refused to consider the information or new accommodation requests set forth in the December 7th

letter and terminated Ms. Bentley’s employment on December 12, 2018.

       27.     HCIFS never considered Ms. Bentley for the two vacancies for which Ms. Bentley

was qualified; HCIFS never considered allowing Ms. Bentley to work for home for 36 more days
      Case 4:19-cv-04235 Document 1 Filed on 10/28/19 in TXSD Page 7 of 11



in light of her doctor’s confirmation that she could return to work by January 15, 2019. Defendant

HCIFS did not consider allowing Ms. Bentley to exercise leave under its own Extended Leave of

Absence policy. Indeed, Defendant HCIFS simply refused to consider any reasonable

accommodation that was available that would allow Ms. Bentley to maintain her job, her

healthcare benefits and years of service despite her disability.

       28.     Within hours after receiving HCIFS’ letter of termination, Ms. Bentley’s doctor

(who had been away from his office for a couple days between HCIFS’ request for alternative

accommodation requests and Defendant’s termination decision), provided Ms. Bentley with

written documentation wherein he reconfirmed that Ms. Bentley would be able to return to work

by January 15, 2019, absent any unforeseen complications. Ms. Bentley provided her doctor’s

letter to Defendant HCIFS and requested that Defendant HCIFS consider it, but Defendant HCIFS

also ignored Ms. Bentley’s doctor’s submission although Defendant could have made a reasonable

accommodation for Ms. Bentley and considered it.

       29.     After her termination, Ms. Bentley continued to treat and visit with her physician

and became increasingly better. Ultimately, her doctor decided that surgery was unnecessary.

       30.     On January 11, 2019, Ms. Bentley visited with her physician, and as scheduled and

predicted, he released her to return to work with no modifications beginning January 15, 2019.

       31.     Since Ms. Bentley’s release, she has diligently sought to replace her employment

by actively applying to other jobs. She has been able to work various fulltime but temporary

positions as she continues her search. Her wages have suffered.

       32.     Ms. Bentley brings this lawsuit against Defendant for Defendant’s discrimination

against her in violation of the Americans with Disabilities Act, as amended by terminating her

employment based on her actual disabilities (congenital scoliosis, Chiari malformation, hip
      Case 4:19-cv-04235 Document 1 Filed on 10/28/19 in TXSD Page 8 of 11



impingement and dysplasia, MRKH syndrome and basilar invagination), her record of disabilities

and/or because of its perception that she is disabled.

        33.     Additionally, Ms. Bentley brings this lawsuit against Defendant for Defendant’s

violation of the Americans with Disabilities Act, as amended by failing to consider or provide her

with reasonable accommodations that would allow her to maintain and perform her job.

        34.     Additionally, Ms. Bentley brings this lawsuit against Defendant because Defendant

retaliated against her by terminating her employment because of her requests for accommodation

based on her disabilities in violation of Americans with Disabilities Act, as amended.

        35.    Ms. Bentley firmly believes and submits she could have performed her job, and the

essential functions of her job, and would have continued her longstanding employment with

Defendant if the Defendant would have considered and complied with her reasonable

accommodation requests as set forth herein.

        36.   Ms. Bentley is a qualified individual with a disability under the provisions of the ADA

and files suit thereunder herein.

                                    IV.    CAUSES OF ACTION

A.      DISCRIMINATION IN VIOLATION OF TITLE ONE OF THE ADAAA

        37.   Plaintiff repeats and re-alleges by reference each and every allegation contained in

the paragraphs above and incorporates them here as though fully set forth.

        38.   Defendant, through its agents, supervisors, or employees, violated Plaintiffs civil

rights in violation of the ADAAA by intentionally interfering with Plaintiff's employment because

of her actual medical condition (disability), history and record of disability, and perceived

disability by refusing to reasonably accommodate her, refusing to engage in an interactive dialogue

concerning her limitations, ability to work and requests, and by terminating her employment.
      Case 4:19-cv-04235 Document 1 Filed on 10/28/19 in TXSD Page 9 of 11



       39.   Defendant’s discrimination, through its agents, supervisors, or employees, led to the

loss and impairment in whole or part, of the wages, benefits, promotions, privileges, years of

service, and terms and conditions of Plaintiff’s employment.

       40.   The above-described acts on Defendant’s part Defendant’s acts were malicious,

reckless, and intentional and consisted of discrimination of a continuous nature.

       41.   As a direct and proximate result of Defendant's willful, knowing and intentional

discrimination against her, Plaintiff has suffered and will continue to extreme and severe mental

anguish and emotional distress and financial loss. Plaintiff is thereby entitled to general and

compensatory damages in amounts to be proven at trial.

B.     RETALIATION IN VIOLATION OF THE ADAAA

       42.   Further, Defendant though its, agents, servants and employees, retaliated against the

Plaintiff because the Plaintiff in good faith requested reasonable accommodations and that

Defendant engage in the interactive process as required by law. As a result of this, Defendant

retaliated against Plaintiff by refusing to consider reasonable accommodations presented by

Plaintiff in good faith and terminating Plaintiff’s employment.

       43.   As a direct and proximate result of Defendant’s willful, knowing and intentional

retaliation against her, Plaintiff has suffered and will continue to suffer loss of wages, pain and

suffering, and extreme and severe mental anguish and emotional distress, and attorney fees.

       44.   The above-described acts of Defendant proximately caused Plaintiff substantial

injuries and damages.

                                         V.    DAMAGES

       45.     Because of Defendant’s discriminatory and retaliatory conduct, Plaintiff has suffered,

suffers, and will continue to suffer economic losses including past and future lost wages and benefits
     Case 4:19-cv-04235 Document 1 Filed on 10/28/19 in TXSD Page 10 of 11



as well as humiliation, mental anxiety and stress, and other damages. Accordingly, Plaintiff seeks all

general, special, incidental, and consequential damages all of which amounts to be proved at trial.

        46.     Additionally, because of Defendant’s unlawful discriminatory and retaliatory

conduct, it has been necessary for Plaintiff to retain the undersigned attorneys to represent her in the

causes of actions set forth herein. Further, Plaintiff has agreed to pay her attorney reasonable

attorney’s fees for the preparation and trial of these causes.

        47.     As a further consequence of Defendant’s unlawful discriminatory and retaliatory

conduct, Plaintiff has incurred out-of-pocket expenses, which include litigation costs and other

expenses to preserve her ability to earn a living. Accordingly, Plaintiff seeks all general, special,

incidental and consequential damages as shall be proven at trial.

        48.     Plaintiff also seeks pre-judgment interest at a rate commensurate with the actual rate

of interest in the marketplace or, alternatively, the statutory rate of interest because of the delay in

receiving the damages and to avoid unjust enrichment to Defendant. Plaintiff also seeks post-

judgment interest at the maximum rate allowed by law in the event that Defendant does not promptly

tender damages assessed against it and to avoid unjustly enriching Defendant.

                                       VI. JURY DEMAND

        49.     Plaintiff requests that this action be heard before a jury.

                                             VII.    PRAYER

        WHEREFORE, premises considered, Plaintiff prays that Defendant be cited to appear and

answer herein, and that on final trial, Plaintiff have judgment against Defendant for:

a.      Permanent injunction enjoining Defendant, its agents, successors, employees, and those
        acting in consort with Defendant from engaging in any employment practice which
        discriminates on the basis of disability.
     Case 4:19-cv-04235 Document 1 Filed on 10/28/19 in TXSD Page 11 of 11



b.     All damages to which Plaintiff may be entitled pursuant to this Complaint, or any other
       amendment(s) thereto, including but not limited to back pay, loss of earnings in the past, loss
       of earning capacity in the future, loss of benefits in the past, loss of benefits in the future,
       statutory relief at law, and equity;
c.     Compensatory damages for pain and mental suffering in the past and future;
d.     Reasonable attorney fees with conditional awards in the event of appeal;
e.     Pre-judgment interest at the highest rate permitted by law;
f.     Post-judgment interest from the judgment until paid at the highest rate permitted by law;
g.     Costs of court and expert witness fees incurred by Plaintiff in the preparation and prosecution
       of this action; and
h.     Such other and further relief, at law or in equity, to which Plaintiff may be entitled, whether
       by this Complaint or by any amendment hereto.


                                               Respectfully submitted,

                                               /s/ Marjorie A. Murphy
                                               Marjorie A. Murphy
                                               Federal Bar No. 34512
                                               The Murphy Law Practice, PLLC
                                               3355 W. Alabama, Ste. 670
                                               Houston, Texas 77098
                                               Telephone: (832) 564-3804
                                               Facsimile: (832) 553-7441
                                               Email: marjorie@themurphylawpractice.com
                                               ATTORNEY-IN-CHARGE FOR PLAINTIFF,
                                               Tricia Bentley




                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 28th day of October 2019 this instrument was filed pursuant to
the electronic filing protocols applicable in the United States District Court for the Southern
District of Texas, Houston Division and that service will be further made in compliance with said
protocols to:


                                               /s/ Marjorie A. Murphy
                                               Marjorie A. Murphy
